723 So. 2d 923 (1999)
Anthony MARSHALL, Appellant,
v.
The STATE of Florida, Appellee.
No. 98-3027.
District Court of Appeal of Florida, Third District.
January 13, 1999.
Anthony Marshall, in proper person.
Robert A. Butterworth, Attorney General, for appellee.
Before SCHWARTZ, C.J., and GODERICH and FLETCHER, JJ.
PER CURIAM.
That portion of the order below denying Rule 3.850 relief which upholds the constitutionality of the "Gort Act" is affirmed on the authority of Spann v. State, 719 So. 2d 1031 (Fla. 3d DCA 1998); Elliard v. State, 714 So. 2d 1218 (Fla. 3d DCA 1998); Holloway v. State, 712 So. 2d 439 (Fla. 3d DCA 1998), and *924 Higgs v. State, 695 So. 2d 872 (Fla. 3d DCA 1997). Contra Thompson v. State, 708 So. 2d 315 (Fla. 2d DCA), review granted, 717 So. 2d 538 (Fla.1998). None of the other issues raised by the defendant merit reversal or discussion.
Affirmed.